Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 17, 2003, which denied defendant’s motion to vacate a default judgment, unanimously affirmed, with costs. Appeal from judgment, same court and Justice, entered April 16, 2003, which awarded plaintiff, upon default, the sum of $200,000, plus interest, costs and disbursements, unanimously dismissed, without costs.
Defendant’s principal failed, on three occasions, to appear for scheduled deposition, despite warnings from the court that such failure would jeopardize defendant’s pleadings. Defendant has failed to demonstrate anything resembling a reasonable excuse for its default, which is a requisite for vacatur (Ortiz v Santiago, 303 AD2d 1, 6 [2003]; see also Rudes v Magna Stables Co., 277 AD2d 63, 64 [2000]). Rather, the record suggests that defendant’s failure to cooperate was aptly characterized by the Supreme Court Justice as “petulant” and “arrogant.”
We have considered defendant’s other arguments and find them to be unavailing. Concur—Tom, J.P., Williams, Marlow and Gonzalez, JJ.